FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                     June 7, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                     Clerk of Court
                                TENTH CIRCUIT


 LINDA HENNING,

              Petitioner-Appellant,
                                                         No. 09-2303
 v.                                            (Case No. 08-CV-00328-RB-LFG)
                                                           (D.N.M.)
 ALLEN COOPER, Warden;
 ATTORNEY GENERAL OF THE
 STATE OF NEW MEXICO,

              Respondents-Appellees.


                                      ORDER *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Petitioner, a pro se state prisoner, seeks a certificate of appealability to

appeal the district court’s denial of her § 2254 habeas petition. Petitioner was

convicted by a jury of felony murder, kidnapping, conspiracy to commit

kidnapping, criminal solicitation, perjury, tampering with evidence, and

conspiracy to commit tampering with evidence. She was sentenced to a total

sentence of life plus 43.5 years. On appeal, her perjury convictions were reversed

for lack of adequate notice, but her other convictions were affirmed. Petitioner’s


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
state habeas petition was denied by the state district court, and the state supreme

court denied her petition for certiorari.

      Petitioner then filed the instant federal habeas petition. In it, she asserted

four broad grounds for relief: (1) denial of due process and a fair trial based on

the state courts’ actions, (2) ineffective assistance of counsel, (3) prosecutorial

misconduct, and (4) insufficiency of the evidence. Each of these broad claims

included a large number of related and unrelated subclaims. The magistrate judge

individually considered each of the approximately 219 separate claims he

identified in the petition. He concluded that several claims had not been

exhausted in the state court but numerous other claims had been exhausted and

should be considered on the merits. The district court independently scoured the

record and dismissed approximately seventy claims for failure to exhaust. The

magistrate judge then considered the merits of each exhausted claim, ultimately

recommending dismissal of each on the merits. After conducting a de novo

review of the record and considering Petitioner’s objections, the district court

adopted the magistrate judge’s findings and recommended disposition. The

district court denied Petitioner’s request for an evidentiary hearing, holding there

was no factual conflict material to resolution of the case.

      After an exhaustive review of Petitioner’s filings and the extensive record

on appeal, we conclude that reasonable jurists would not debate the district

court’s resolution of any of Petitioner’s claims, either on procedural grounds or

                                            -2-
on the merits. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We, likewise,

see no error in the district court’s rejection of Petitioner’s request for an

evidentiary hearing. For substantially the same reasons set forth by the

magistrate judge and district court in their admirably thorough rulings in this

case, we DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. We GRANT Petitioner’s motion for leave to proceed in

forma pauperis. All other pending motions are DENIED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-